The statement of the case is as follows: . . . . "The jury rendered a verdict of guilty, and thereupon the court proceeded to judgment, to wit, that the defendant be confined in the State penitentiary for a term of fifteen years at hard labor. From this judgment the defendant appealed, and it was allowed him, upon filing an affidavit according to law as made and provided in such cases, to appeal in forma pauperis."
Since the adjournment of the court, the said appeal has not been perfected.
It appears from the statement of the judge below, that no exception was taken to the ruling of the court and no error assigned. Where no grounds for an appeal are set forth, the judgment must be affirmed if the record is perfect. We find no error in the record, and the judgment must be affirmed. S. v. Foster, 110 N.C. 510.
AFFIRMED.